Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/2020 has been considered by the examiner.  Please see attached PTO-1449.

Allowable Subject Matter
Claims 2, 5, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamvar et al. (U.S. Pat. pub. 2005/0283468) from IDS in view of Lei et al. (U.S. Pat. Pub. 2018/0300392).

Referring to claim 1, Kamvar et al. teaches a method performed by a user terminal, the method comprising: 
receiving portions of a search query (receives the partial query for processing (stage 150), see Kamvar et al., Para. 20) searching for a target entry amongst multiple entries in a set of one or more data sources (The query processing controller 314 is connected to an inverse document index 334, and document database… "searching the document database" means searching the inverse document index 334 to identify documents matching a specified search Kamvar et al., Para. 26), the portions being received one after another in a sequence (a partial query may be identified (stage 406). A partial query may be identified in a number of ways. A partial query might include a single search term of the search query, multiple search terms, or it might include a number of characters of a search term, see Kamvar et al., Para. 31); 
triggered by the receipt of each respective one of said portions (902, see Kamvar et al., FIG. 9), performing a respective caching operating comprising querying each of one or more data sources of the set to retrieve entries matching the search query as composed from the portion or portions received so far in the sequence (see Kamvar et al., FIG. 9), and caching the retrieved entries in a corresponding cache group for each of the queried data sources (906, see Kamvar et al., FIG. 9); 
rendering an application view displaying a visual representation of at least some of the retrieved entries (After the search results generated from the query are received (stage 410), they are presented to the user such that the user may select one of the documents for further examination (stage 412), see Kamvar et al., Para. 29, displaying such results may be handled by the browser/tool 1119, see Kamvar et al., Para. 82); and 
However, Kamvar et al. does not explicitly teaches 
with each caching operation, selecting one or more of any newly retrieved entries in the cache following the retrieval based on the search query as now including the respective portion of the search query, and updating the application view to include the one or more selected entries from the cache.
Lei et al. teaches 
with each caching operation, selecting one or more of any newly retrieved entries in the cache following the retrieval based on the search query as now including the respective portion of the search query, and updating the application view to include the one or more selected entries from the cache (the user can perform a selected operation to each displayed retrieval data in the displayed retrieval result through the input device, and multiple displayed retrieval data can be selected one by one or in batch, see Lei et al., Para. 48, see Lei et al., FIG. 3, in addition to teaching of Kamvar et al. regarding cache and portion of query).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kamvar et al., to have with each caching operation, selecting one or more of any newly retrieved entries in the cache following the retrieval based on the search query as now including the respective portion of the search query, and updating the application view to include the one or more selected entries from the cache, as taught by Lei et al., to improves the convenience of performing the data retrieval for the user (Lei et al., Para. 67).

As to claim 3, Kamvar et al. teaches at least one of the queried data sources is external to the user terminal, the entries retrieved from the external data source being retrieved via a network (Search engines provide a powerful tool for locating documents in a large database of documents, such as the documents on the World Wide Web (WWW) or the documents stored on the computers of an Intranet. The documents are located in response to a search query submitted by a user. A search query may consist of one or more search terms, see Kamvar et al., Para. 2).

As to claim 4, Kamvar et al. as modified teaches at least one of the queried data sources is internal to the user terminal (The terminal Includes…The database stores data which can be performed a data retrieval, see Lei et al., Para. 39).

As to claim 15, Kamvar et al. as modified teaches each of said portions of the search query is an individual character (a partial query may be identified (stage 406). A partial query may be identified in a number of ways. A partial query might include a single search term of the search query, multiple search terms, or it might include a number of characters of a search term, see Kamvar et al., Para. 31).

As to claim 16, Kamvar et al. as modified teaches each of the multiple entries is a record of a party, each party being a person or group of people; and wherein the target entry is the entry of a target party (book retrieval, thesis retrieval, insurance policy retrieval are often required. The conventional information retrieval is directed to retrieval keyword input by users to display the corresponding retrieval results, so as to being consulted and screened for the users, see Lei et al., Para. 3. The retrieval keyword can be a retrieval keyword of insurance category, such as an insurance policy number, an insurance user name, or a telephone number, see Lei et al., Para. 43).

As to claim 17, Kamvar et al. as modified teaches the search query comprises a name of the target party (The retrieval keyword can be a retrieval keyword of insurance category, such Lei et al., Para. 43).

Referring to claim 19, Kamvar et al. teaches a computer program embodied on computer-readable storage (memory, see Kamvar et al., Para. 65) and configured so as when run on one or more processing units of the user terminal to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Referring to claim 20, Kamvar et al. teaches a user terminal comprising storage comprising one or more storage units (memory, see Kamvar et al., Para. 65) and processing apparatus comprising one or more processing units (one or more processing units, see Kamvar et al., Para. 65), the storage storing code arranged to run on the processing apparatus and configured so as when run on the processing apparatus to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamvar et al. (U.S. Pat. pub. 2005/0283468) from IDS in view of Lei et al. (U.S. Pat. Pub. 2018/0300392) as applied to claims 1, 3, 4, 15-17, 19 and 20 above, and in further view of Plenderleith (U.S. Pat. No. 10,061,852).

Kamvar et al. as modified does not explicitly teaches the set of data sources is a set of multiple data sources, and the queried data sources are a plurality of the data sources of said set; the entries retrieved from each of the queried data sources being cached in a different corresponding cache group.
However, Plenderleith teaches the set of data sources is a set of multiple data sources, and the queried data sources are a plurality of the data sources of said set (including database proxies, database clients, networks, and databases, see Plenderleith, Col. 4, lines 23-24, access one or more databases., see Plenderleith, Col. 4, lines 52-53); the entries retrieved from each of the queried data sources being cached in a different corresponding cache group (proxy tunnels configured to provide transparent proxy caching for database access, see Plenderleith, Col. 4, lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kamvar et al. as modified, to have the set of data sources is a set of multiple data sources, and the queried data sources are a plurality of the data sources of said set; the entries retrieved from each of the queried data sources being cached in a different corresponding cache group, as taught by Plenderleith, to improve the performance of database systems (Plenderleith, Col. 3, line 1).

As to claim 7, Kamvar et al. as modified teaches at least some of the plurality of queried data sources are external to the user terminal, the entries retrieved from each of the external data sources being retrieved via a network (communications between database client(s) 100 Plenderleith, Col. 4, lines 9-11, access one or more databases., see Plenderleith, Col. 4, lines 52-53).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamvar et al. (U.S. Pat. pub. 2005/0283468) from IDS in view of Lei et al. (U.S. Pat. Pub. 2018/0300392) and Plenderleith (U.S. Pat. No. 10,061,852) as applied to claims 6 and 7 above, and in further view of Bhatkar et al. (U.S. Pat. Pub. 2007/0208755).

As to claim 12, Kamvar et al. as modified does not explicitly teaches with each caching operation, removing one or more duplicate entries that were retrieved from two or more of the data sources.
However, Bhatkar et al. teaches with each caching operation, removing one or more duplicate entries that were retrieved from two or more of the data sources (remove any duplication from the multiple sources, see Bhatkar et al., Para 254).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kamvar et al. as modified, to have with each caching operation, removing one or more duplicate entries that were retrieved from two or more of the data sources, as taught by Bhatkar et al., to improve the performance of subsequent searches (Bhatkar et al., Para. 15).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamvar et al. (U.S. Pat. pub. 2005/0283468) from IDS in view of Lei et al. (U.S. Pat. Pub. 2018/0300392) as applied Ishikawa (U.S. Pat. Pub. 2003/0142871).

As to claim 14, the method of claim 1, Kamvar et al. as modified does not explicitly teach removing one, more or all of any entries in the application view that no longer match the search query.
However, Ishikawa teaches removing one, more or all of any entries in the application view that no longer match the search query (data of tiles in a partial region, which corresponds to the region of interest that is important for current display, is held, and cache data is deleted in turn from tiles being assumed to have relatively low importance to current display and are far from the region of interest, see Ishikawa, Para. 260).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kamvar et al. as modified, to have removing one, more or all of any entries in the application view that no longer match the search query, as taught by Ishikawa, to have the number of packet data requested to the server 502 can be reduced (Ishikawa, Para. 118).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kamvar et al. (U.S. Pat. pub. 2005/0283468) from IDS in view of Lei et al. (U.S. Pat. Pub. 2018/0300392) as applied to claims 1, 3, 4, 15-17, 19 and 20 above, and in further view of Ambrose et al. (U.S. Pat. No. 7,945,683).

Kamvar et al. as modified does not explicitly teach the queried data sources comprise one or more of: a list of device contacts maintained on the user terminal, a list of top N contacts of the user in a mailbox of the user maintained externally to the user terminal, a list or graph of social networking contacts of the user from a social networking service external to the user terminal, or a global address list being a global list of contacts within an organization of which the user is a member, maintained externally to the user terminal.
However, Ambrose et al. teaches the queried data sources comprise one or more of: a list of device contacts maintained on the user terminal, a list of top N contacts of the user in a mailbox of the user maintained externally to the user terminal, a list or graph of social networking contacts of the user from a social networking service external to the user terminal, or a global address list being a global list of contacts within an organization of which the user is a member, maintained externally to the user terminal (Contact records stored in a CRM system, Contact records stored in a personal address book, Contact records stored in a social networking application, see Ambrose et al., Col. 4, lines 46-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kamvar et al. as modified, to have the queried data sources comprise one or more of: a list of device contacts maintained on the user terminal, a list of top N contacts of the user in a mailbox of the user maintained externally to the user terminal, a list or graph of social networking contacts of the user from a social networking service external to the user terminal, or a global address list being a global list of contacts within an organization of which the user is a member, maintained externally to the Ambrose et al., to improve response time and minimize network traffic (Ambrose et al., Col. 6, line 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168